Exhibit 10.5
     The following summarizes the 2010 Executive Compensation Program approved
by the Compensation Committee of the Board of Directors of Jefferies Group, Inc.
for the following executive officers:

     
Peregrine C. Broadbent
   
Chief Financial Officer
   
Salary:
  $1,000,000 
Bonus Range:
  Discretionary*
Long-term Equity Incentive:
  $0 
 
   
Charles J. Hendrickson
   
Treasurer
   
Salary:
  $250,000 
Bonus Range:
  Discretionary*
Long-term Equity Incentive:
  $0 
 
   
Lloyd H. Feller
   
Executive Vice President, General Counsel and Secretary
   
Salary:
  $900,000 
Annual Bonus Range:
  $0 — $1.3 million**
Long-term Equity Incentive:
  7,308.4 restricted stock units (adjusted for the May 15, 2006 two-for-one
stock split effected as a stock dividend), as a long-term equity grant for each
of 2006 through 2010 (valued at $200,000 for each year) were granted on
February 1, 2006 representing part of the executive’s 2006 through 2010
compensation. The aggregate 36,542 restricted stock units (as adjusted) were
subject to 2006 performance criteria and vested 20% on each of February 1, 2007,
February 1, 2008, February 1, 2009 and February 1, 2010 and will vest 20% on
December 15, 2010.

 

*   The Compensation Committee may choose to pay all or a portion of the bonus,
if any, in cash, restricted stock or restricted stock units.   **   The amount
of Mr. Feller’s bonus will be dependent on earnings per share, return on equity
and pre-tax profit margin for 2010. These financial measures are to be
calculated using consolidated results from continuing operations of Jefferies
Group, Inc. All financial results will

 



--------------------------------------------------------------------------------



 



be adjusted to add back the negative effect of extraordinary transactions (e.g.
mergers, acquisitions, or divestitures), if any, occurring during the year.
Formulas were approved by the Compensation Committee for Mr. Feller which
provide for no annual bonus if minimum threshold levels of performance are not
achieved and maximum bonus if performance equals or exceeds the top performance
threshold level. In all, six threshold levels of performance and corresponding
bonus amounts were approved for Mr. Feller by the Compensation Committee.
Company performance falling between set threshold levels of performance are
expected to result in an amount of bonus interpolated between such set threshold
levels of performance.
The Compensation Committee reserved the right to take into consideration
additional performance measures in determining whether to reduce the calculated
bonus award. The Compensation Committee may choose to pay all or a portion of
the bonus in cash, restricted stock or restricted stock units. The Compensation
Committee does not have discretion to increase awards above the maximum amount
provided.

 